Citation Nr: 1811766	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-00 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial disability rating for the service-connected acquired psychiatric disorder, in excess of 50 percent from June 15, 2006.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from June 2005 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the RO in Indianapolis, Indiana, which granted service connection for the acquired psychiatric disorder and assigned a 30 percent initial disability rating, effective June 15, 2006 (date of claim for service connection).  During the appeal, a January 2011 rating decision granted a higher 50 percent disability rating for the entire initial rating period from June 15, 2006.  An August 2009 rating decision denied a TDIU.  

The Veteran testified from Indianapolis, Indiana, at an October 2017 Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period from June 15, 2006, the acquired psychiatric disorder has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: chronic sleep impairment, paranoia, isolation-seeking behavior, depression, anxiety, impaired impulse control resulting in unprovoked irritability with periods of violence, and difficulty in establishing and maintaining effective work and social relationships.

2.  For the entire rating period on appeal from June 15, 2006, the acquired psychiatric disorder has not been characterized by total occupational and social impairment.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the rating period on appeal from June 15, 2006, the criteria for a disability rating of 70 percent, but no higher, for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1155, 
5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9410 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  

As the rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD). 

Regarding the duty to assist in this case, the Veteran received VA examinations in June 2008 and April 2015.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to occupational and social impairment.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for Acquired Psychiatric Disorder

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).   

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The acquired psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9410.  Pertinent in this case, the General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."  A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."
The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2017).

Throughout the course of the appeal, the Veteran has contended generally that the acquired psychiatric disorder has been manifested by more severe symptoms or impairment than those contemplated by the 50 percent disability rating assigned.  At the October 2017 Board hearing, the Veteran testified to experiencing irritability, impaired impulse control, anger, isolation-seeking behavior, and panic attacks.  

After a review of the lay and medical evidence, the Board finds that, for the entire rating period on appeal from June 15, 2006, the severity of the psychiatric symptoms has caused occupational and social impairment with deficiencies in most areas as to more nearly approximate the criteria for a 70 percent rating under Diagnostic Code 9410.  During the initial rating period from June 15, 2006, the acquired psychiatric disorder has approximated occupational and social impairment with deficiencies in most areas due to such symptoms as chronic sleep impairment, paranoia, isolation-seeking behavior, depression, anxiety, impaired impulse control resulting in unprovoked irritability with periods of violence, and difficulty in establishing and maintaining effective work and social relationships.

The evidence includes a June 2008 VA examination report showing the Veteran reported a previous suicide attempt and was concerned for his own safety.  The June 2008 VA examiner specifically assessed paranoid ideation, irritability, and impaired impulse control.  In addition, a June 2008 VA treatment record reflects a GAF score of 50 was assigned, which is some evidence of serious symptoms or serious social and occupational impairment.  

A January 2010 VA treatment record reflects the Veteran reported spending 16 hours per day playing online video games and that he continued to avoid people.  The January 2010 VA examiner assessed paranoia and impaired impulse control.  

The April 2015 VA examination report reflects the Veteran reported a period of physical violence in 2011, as well as difficulties with authority figures.  The April 2015 VA examiner assessed depressed mood, anxiety, panic attacks more than once per week, and chronic sleep impairment.  The April 2015 VA examiner also noted that the Veteran was hospitalized in June 2011 for "fear of losing control and hurting himself or someone else."  

In addition, at the October 2017 Board hearing, the Veteran testified to experiencing irritability, impaired impulse control, anger, isolation-seeking behavior, and panic attacks.  For these reasons, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that, for the entire rating period from June 15, 2006, a 70 percent disability rating is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board also finds that, for the initial rating period on appeal from June 15, 2006, the level of occupational and social impairment due to acquired psychiatric disorder symptoms have not met or more nearly approximated the criteria for a higher 
100 percent disability rating.  See 38 C.F.R. § 4.130.  For the rating period on appeal from June 15, 2006, the record does not indicate total occupational and social impairment, including no symptoms suggestive of total occupational and social impairment, as required for a 100 percent disability rating under Diagnostic Code 9410.  Specifically, a review of the relevant lay and medical evidence, including VA treatment records, the June 2008 and April 2015 VA examination reports, and the Veteran's lay statements, does not reveal that the Veteran has experienced total occupational and social impairment.   For these reasons, the Board finds that the Veteran's symptomology and social and occupational impairment more nearly approximated the criteria for a 70 percent rating for the period from June 15, 2006, but did not more nearly approximate the higher 100 percent disability rating criteria for this period.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Referral Consideration

The Board has considered whether the Veteran or the record has raised the question of referral for an extraschedular rating adjudication under 38 C.F.R. § 3.321(b) for any period for the acquired psychiatric disorder issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).  After review of the lay and medical evidence of record, the Board finds that the question of an extraschedular rating has not been made by the Veteran or raised by the record for any period on appeal.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 
19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007) (holding that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted").  


ORDER

An initial disability rating of 70 percent, but no higher, for an acquired psychiatric disorder from June 15, 2006 is granted. 







REMAND

TDIU 

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017 ).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In this case, the June 2008 VA examination report reflects the Veteran reported working full time.  The April 2015 VA examination shows that the Veteran reported joining a union in 2011, and that he had been employed for the previous three years.  The April 2015 VA examination also reflects that the Veteran reported difficulties with a current supervisor.  At the October 2017 Board hearing, the Veteran testified to work in bridge construction from approximately 2008 to 2015, and that he had last worked full time in October 2016. 

While the record reveals that the Veteran previously completed and submitted a TDIU claim (VA Form 21-8940) in November 2009, the claim reflects the Veteran listed employment through August 2008, and as discussed above, the Veteran has reported recent employment from approximately 2008 through October 2016.  On remand, the AOJ should give the Veteran the opportunity to provide an updated and accurate Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) detailing the complete work and education history, income earned, to include highest gross earnings per month, and any other information regarding employment or attempts to obtain employment.  

A VA opinion, preferably by a vocational or occupational specialist, may help VA determine whether the Veteran is unable to obtain or maintain substantially gainful employment due solely to the service-connected acquired psychiatric disorder.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

Accordingly, the issue of a TDIU is REMANDED for the following actions:

1.  Ask the Veteran to complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), that responds to all the information requested on that form, to include a complete and accurate work history, and exact dates of employment, names of employers, and income information, including the highest gross earnings per month.  

2.  Schedule a VA assessment or review to be conducted by a vocational or similar occupational specialist, if possible, to help ascertain the effect of the service-connected psychiatric disability on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from the service-connected disability.  The service-connected disability is an acquired psychiatric disorder rated at 70 percent disabling (decided herein).   

The examiner should obtain from the Veteran a full and current employment history.  The examiner should review the relevant evidence in the claims file, to include any prior VA examinations. 


In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for any opinion rendered.

3.  Thereafter, the issue of a TDIU should be adjudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012).






______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


